The executors of the will of Henry Herman Westinghouse, deceased, appealed to the Surrogate’s Court, New York county, from a pro forma order *569of said court, entered March 5, 1935, upon the report of an estate tax appraiser, fixing the tax upon the estate of said decedent. The surrogate sustained the appeal and, by an order entered July 12, 1935, modified the pro forma order by allowing as a deduction, in determining the net estate for taxation, a bequest in the sum of $100,000. The State Tax Commission appealed to this court from the order of July 12, 1935. Order unanimously affirmed, with costs. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Glennon and Cohn, JJ.